2 F.3d 989
Bob GEARY;  Robert Silvestri;  Dennis Mark;  MelissaGundrun;  Wayne Johnson;  David Soule;  Max Woods;  PeterJohnson;  Robert Gebert;  Election Action;  TerenceFaulkner;  Sudi Trippet, Plaintiffs-Appellees,v.Louise RENNE, San Francisco City Attorney;  Diane Feinstein;Jay Patterson;  San Francisco Board of Supervisors;  Cityand County of San Francisco;  San Francisco Registrar ofVoters, Defendants-Appellants.Dennis MARK;  Bob Geary;  Robert Silvestri;  TerenceFaulkner;  Max Woods;  Alexa Smith, Plaintiffs-Appellees,v.Michelle CORWIN, Acting Registrar of Voters;  Louise Renne,San Francisco City Attorney;  City and County ofSan Francisco, Defendants-Appellants.Dennis MARK;  Bob Geary;  Robert Silvestri;  TerenceFaulkner;  Max Woods;  Alexa Smith, Plaintiffs-Appellants,v.Michelle CORWIN;  Louise Renne, San Francisco City Attorney;City and County of San Francisco, Defendants-Appellees.Bob GEARY;  Robert Silvestri;  Dennis Mark;  MelissaGundrun;  Wayne Johnson;  David Soule;  Max Woods;  PeterJohnson;  Robert Gebert;  Election Action;  TerenceFaulkner;  Sudi Trippet, Plaintiffs-Appellants,v.Louise RENNE, San Francisco City Attorney;  Diane Feinstein,Mayor;  Jay Patterson;  San Francisco Board of Supervisors;City and County of San Francisco;  San Francisco Registrarof Voters, Defendants-Appellees.
Nos. 89-15601, 89-15603, 89-15719 and 89-15720.
United States Court of Appeals,Ninth Circuit.
Argued En Banc and SubmittedJune 24, 1993.
Decided Sept. 1, 1993.

Dennis Aftergut, Chief Asst. City Atty., San Francisco, CA, for defendants-appellants-appellees.
Arlo Smith, San Francisco, CA, for plaintiffs-appellees-appellants.
Appeal from the United States District Court for the Northern District of California, Alfonso J. Zirpoli, Jr., District Judge, Presiding.
Before:  WALLACE, Chief Judge, HUG, SCHROEDER, FLETCHER, PREGERSON, NORRIS, BEEZER, BRUNETTI, LEAVY, RYMER, and T.G. NELSON, Circuit Judges.

ORDER

1
After argument in these consolidated cases,1 which challenge the facial constitutionality of California Elections Code Secs. 3795, 5025, 10012, and 10013.5, on rehearing en banc of the panel decision, Geary v. Renne, 914 F.2d 1249 (9th Cir.1990), which is ordered withdrawn,


2
IT IS ORDERED that in Mark, et al. v. Corwin, et al., No. 89-15603, the district court's grant of summary judgment to plaintiffs on their challenge to section 10012 in district court case number C 88 3483 AJZ is affirmed.  The city and county and other appellants concede that section 10012 is constitutionally deficient in that it authorizes an administrative officer to impose a prior restraint on speech without adequate procedural safeguards.


3
IT IS FURTHER ORDERED that the judgments are vacated and the cases remanded with instructions to dismiss without prejudice for lack of a justiciable controversy on the claims relating to the challenge of section 3795 and 5025 in Geary, et al. v. Renne, et al., No. 89-15601, and the claim in Mark, et al. v. Corwin, et al., No. 89-15603, which challenges section 10013.5.  See Renne v. Geary, --- U.S. ----, 111 S.Ct. 2331, 115 L.Ed.2d 288 (1991).



1
 No. 89-15601 is Geary et al. v. Renne et al. and No. 89-15720, Geary et al. v. Renne et al., is the cross-appeal.  No. 89-15603 is Mark et al. v. Corwin et al. No. 89-15719, Mark et al. v. Corwin et al., is the cross-appeal